Citation Nr: 0633604	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had recognized guerilla service from December 
1941 to July 1942 and from April 1945 to March 1946.  The 
veteran was a prisoner of war from April 10, 1942 to July 16, 
1942.  He died in November 1986.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 
(2002).  

If a veteran is a former prisoner of war,  certain 
conditions, including atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure and arrhythmia), shall 
be service-connected if manifested to a degree of 10 percent 
or more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c). 

 In statements submitted to the RO, the appellant contends 
that her husband was treated for heart disease during his 
lifetime.   Specifically, the appellant claims that the 
veteran received treatment at the U.S. Army Hospital at Clark 
Air Force Base between 1951 and 1952 and between 1971 and 
1973.  While the appellant provided authorization for the 
release of such records, it does not appear that the RO 
attempted to obtain them.  Regrettably, another remand is 
required so that the RO may attempt to secure the relevant 
records.   

Accordingly, the case is REMANDED for the following action:

1.   Request that the appellant provide 
current authorization, names of facilities 
and approximate dates that the veteran was 
treated for a heart condition, to include 
any treatment at the U.S. Army Hospital at 
Clark Air Force Base.

2.  Attempt to obtain the medical records 
identified by the appellant.  All requests 
should be documented, and the appellant 
should be notified of the status of all 
requests.  The appellant should be 
notified if any of the records are 
determined to be unavailable. 

3.  All medical records that are obtained 
should be associated with the claims file.  
If the records indicate that the veteran 
was treated for heart disease during his 
lifetime, a medical opinion should be 
obtained.   The examiner should review the 
claims file and indicate that such a 
review was performed. The examiner should 
provide an answer to the following 
question:

a.	Is it more likely than not (50 
percent or greater likelihood) that 
the cause of the veteran's death, 
listed on the veteran's death 
certificate as acute myocardial 
infarction cor pulmonale, is related 
to underlying atherosclerotic heart 
disease or hypertensive vascular 
disease?

b.	Provide a detailed rationale for the opinion 
provided.

4.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant a supplemental statement of the 
case and afford the appellant an 
applicable opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


